IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-20,644-04




IN RE PAUL ALLAN LARSON, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 449008 AND 465007
IN THE 263RD DISTRICT COURT FROM HARRIS COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed one or more applications for
writs of habeas corpus in the 263rd District Court of Harris County, that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court. The District Court
entered an order designating issues in one habeas application filed in cause no. 449008 on October
18, 2012, and it entered an order designating issues in another habeas application filed in cause no.
465007 on August 14, 2013.
            Respondent, the Judge of the263rd District Court of Harris County, shall file responses with
this Court by having the District Clerk submit the records on such habeas corpus applications.  In
the alternative, Respondent may resolve the issues set out in the orders designating issues and then
have the District Clerk submit the records on such applications.  In either case, Respondent’s
answers shall be submitted within 30 days of the date of this order.  This application for leave to file
a writ of mandamus will be held in abeyance until Respondent has submitted his response.

Filed: June 11, 2014
Do not publish